Citation Nr: 1541019	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, including as secondary to herbicide exposure.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cirrhosis of the liver, including as secondary to herbicide exposure.

3.  Entitlement to service connection for varices of the throat, including as secondary to service-connected hypertension.  

4.  Entitlement to an initial rating in excess of 60 percent for chronic renal failure.

5.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to a higher initial rating for bilateral hearing loss, evaluated as 20 percent disabling prior to April 15, 2010, and as 50 percent disabling from April 15, 2010.

7.  Entitlement to an initial rating in excess of 10 percent for neuropathy in the right lower extremity (RLE).  

8.  Entitlement to an initial rating in excess of 10 percent for neuropathy in the left lower extremity (LLE).  

9.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2, with hypertension.

10.  Entitlement to a compensable rating for erectile dysfunction (ED).

11.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 15, 2010.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran had active duty in the U.S. Army from January 1960 to February 1972.  Prior to this time period, he served in the Army National Guard for approximately three years.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 2010, December 2010 and June 2013 rating and Decision Review Officer decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia, Cleveland, Ohio, and St. Petersburg, Florida.  The latter RO certified these claims to the Board for appellate review.  

The Veteran and his spouse testified in support of these claims during a videoconference hearing held before the undersigned Acting Veterans Law Judge in October 2014.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

During his October 2014 hearing and in a May 2015 Board Brief, the Veteran raised a claim of entitlement to special monthly compensation based on the need for aid and attendance.  The Board refers this claim to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The claims of entitlement to service connection for varices of the throat, including as secondary to service-connected hypertension, service connection for a back disability, including as secondary to herbicide exposure, whether new and material evidence has been received to reopen a claim of entitlement to service connection for cirrhosis of the liver, including as secondary to herbicide exposure, entitlement to an initial rating in excess of 60 percent for chronic renal failure, entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to an initial rating in excess of 10 percent for neuropathy in the RLE, entitlement to an initial rating in excess of 10 percent for neuropathy in the LLE, and entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2, with hypertension, are addressed in the REMAND portion of the decision, below, and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed rating decision dated May 2004, the RO denied the Veteran's claim of entitlement to service connection for a back disability.  

2.  Evidence received since May 2004 is not cumulative or redundant of the evidence previously of record and, when considered with such evidence, raises a reasonable possibility of substantiating this claim for service connection for a back disability.  

3.  Prior to April 15, 2010, the Veteran had level V hearing acuity in his right ear and level V hearing acuity in his left ear.  

4.  From April 15, 2010, the Veteran has had level VIII hearing acuity in his right ear and level VIII hearing acuity in his left ear.

5.  The Veteran's ED equates to a loss of erectile power, but does not involve deformity of the penis. 

6.  Prior to April 15, 2010, service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The May 2004 rating decision, in which the RO denied the Veteran service connection for a back disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen this claim of entitlement to service connection for a back disability, including as secondary to herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for entitlement to a higher initial rating for bilateral hearing loss, evaluated as 20 percent disabling prior to April 15, 2010, and as 50 percent disabling from April 15, 2010, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015). 

4.  The criteria for a compensable rating for ED are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.115b, DC 7522 (2015). 

5.  The criteria for entitlement to a TDIU, prior to April 15, 2010, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

In this case, with regard to the claims to reopen the previously denied claim for a back disability and entitlement to a TDIU, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable dispositions, explained below, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. 
§ 20.1102 (West 2014); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

With regard to the remainder of the claims, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that VA should obtain on his behalf, of that the VA examinations he underwent during the course of this appeal are inadequate to decide these claims.  No further notice or assistance is thus necessary.

II.  Analysis

A.  Service Connection - Back

The Veteran is alleging entitlement to service connection for residuals of a back injury sustained during his military service when, during a parachute training jump, he sustained a back injury.  This injury reportedly necessitated treatment at a hospital, after which he continued to experience back symptoms.  The Veteran is alternatively alleging that his back disability results from his presumed exposure to Agent Orange, while serving two tours of duty in Vietnam.  

The RO previously considered and denied this claim in an April 2004 rating decision.  In doing so, the RO considered the Veteran's service treatment records, which do not include evidence of a back injury, and post-service treatment records, which include diagnoses of low back conditions.  Based on this evidence, the RO determined that there was negative evidence of a back condition in service and of a link between the Veteran's current back disability and service.  

The RO notified the Veteran of that decision and of his procedural and appellate rights related thereto, but he did not appeal it and the RO did not receive new and material evidence pertinent to his back within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014).  The May 2004 rating decision is therefore final, representing a binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  This decision marks the "starting point" for determining whether new and material evidence has been received to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis).

The Veteran attempted to reopen this claim by written statement received in June 2009.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to the claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence on each unproven element of a claim.  Id. at 120.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence submitted since the previous final and binding denial is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995).

The evidence that has been associated with the claims file since the RO's May 2004 rating decision includes VA and private treatment records, VA examination reports, the Veteran's written statements and hearing testimony, his spouse's testimony, and his representative's written statements.  This evidence is new, neither cumulative, nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability. 

The Veteran's presumed credible testimony includes his detailed description of a back injury he sustained during service while participating in parachute training and the treatment this injury necessitated.  His spouse's testimony indicates that, despite the treatment, the Veteran came home from service experiencing back symptoms.  This testimony, describing a lay-observable incident and lay observable back symptoms, is competent to establish the possibility of an in-service back incident.  
The absence of this type of evidence formed one of the bases of the RO's previous denial of the claim of entitlement to service connection for a back disability.  This case now includes this type of evidence, which speaks to the in-service event element of a claim for service connection.

Inasmuch as new and material evidence has been received, this claim may be reopened.  However, for the reasons explained in the remand section of this decision, it must be further developed before the Board can proceed in adjudicating it on its underlying merits.

B.  Higher Initial/Increased Ratings

The Veteran seeks a higher initial rating for his hearing loss and a compensable rating for his ED.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, staged ratings may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

1.  Bilateral Hearing Loss

The RO has evaluated the Veteran's bilateral hearing loss as 20 percent disabling prior to April 15, 2010, and as 50 percent disabling from April 15, 2010, pursuant to 38 C.F.R. § 4.85, DC 6100 (2015).  

Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85. 

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015). 
When the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2015).

Based on these criteria, the preponderance of the evidence of record is against the assignment of a higher initial rating.  

a.  Prior to April 15, 2010

The Veteran was issued hearing aids in February 2009.  Thereafter, he filed a claim for compensation for his hearing loss.  He underwent a VA audiological examination in April 2009, the results of which revealed that he had mild to severe hearing loss in the right ear, mild to profound hearing loss in the left ear, and speech recognition of 72 percent in both ears.  An audiometer revealed the following pure tone thresholds, in decibels: 


1000 Hz
2000 Hz
3000 Hz
4000Hz
Right
25
35
65
85
Left
30
45
75
105

There was an average decibel loss of 53 in the right ear and of 64 in the left ear. 

The Veteran's hearing loss meets the criteria of 38 C.F.R. § 4.86(b) for being exceptionally patterned.  Applying the service-connected right ear findings in this report to Table VI results in a numeric designation of V for the right ear. Applying the service-connected left ear findings in this report to Table VI results in a numeric designation of V for the left ear. Applying these findings to Table VIA results in a less favorable outcome with a numeric designation of III in the right ear and V in the left ear.  Applying the more favorable numerals to Table VII establishes the Veteran's bilateral hearing loss as 20 percent disabling. 

b.  From April 15, 2010

The Veteran has continued to wear hearing aids since they were first issued.  In February 2013, he underwent another VA audiological examination, the results of which indicated a worsening in his hearing with moderately severe to profound hearing loss in both ears.  On that date, an audiometer revealed the following pure tone thresholds, in decibels: 


1000 Hz
2000 Hz
3000 Hz
4000Hz
Right
65
70
100
105
Left
60
75
95
105

An examiner noted average decibel loss of 85 in the right ear and of 84 in the left ear.  He also noted speech discrimination scores of 60 percent in the right ear and left ear.  

The Veteran's hearing loss meets the criteria of 38 C.F.R. § 4.86(a) for being exceptionally patterned.  Applying the service-connected right ear findings in this report to Table VI results in a numeric designation of VIII for the right ear. Applying the service-connected left ear findings in this report to Table VI results in a numeric designation of VIII for the left ear.  Applying these findings to Table VIA results in the same outcome.  Applying these numerals to Table VII establishes the Veteran's bilateral hearing loss as 50 percent disabling. 

c.  Conclusion

Clearly, during the course of this appeal, the Veteran's hearing loss worsened.  Prior to April 15, 2010, the Veteran had level V hearing acuity bilaterally.  Since April 15, 2010, the Veteran has had level VIII hearing acuity bilaterally.  These levels of hearing acuity, however, do not warrant the assignment of a higher initial rating during either period of the appeal.  

The ranges of decibel loss and speech discrimination designated for each level of hearing impairment in Tables VI and VIA contemplate all types and degrees of hearing impairment and reflect consideration of all clinical findings associated with such impairment.  According to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, when last revising these regulations, effective June 10, 1999, see 64 Fed. Reg. 25, 206 (May 11, 1999), VA sought the assistance of the Veteran's Health Administration (VHA).  VHA helped develop criteria that contemplated situations where hearing loss was of such a type that speech discrimination tests did not reflect the severity of communicative functioning, or, even with the use of hearing aids, it presented an extreme handicap in the presence of environmental noise. 

VHA's help was invaluable as it had conducted clinical studies of veterans with certain patterns of hearing loss, which showed that, when such patterns are present, a speech discrimination test conducted in a quiet room with sound amplification did not consistently reflect the extent to which a veteran was impaired with regard to hearing in his ordinary environment.  The decibel threshold requirements listed in Table VIA are based on VHA's findings and recommendations and are intended to assess fairly and accurately hearing loss, including in daily activities and employment, or a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994). 

The schedular ratings assigned the Veteran's bilateral hearing loss pursuant to the rating criteria therefore contemplate all functional impairment that results from the hearing loss, including any compounded by background or environmental noise. 

The Board recognizes that the rating schedule is designed to accommodate changes in condition and that the Veteran may be awarded a different rating in the future should his bilateral hearing loss disability picture change.  38 C.F.R. § 4.1.  At present, however, this schedular rating is the most appropriate given the medical evidence of record.  

2.  ED

The RO has rated the Veteran's ED as 0 percent disabling pursuant to 38 C.F.R. § 4.115b, DC 7522 (2015).  Due to the ED, the RO has also assigned the Veteran special monthly compensation based on the loss of use of a creative organ.  See 38 C.F.R. § 3.350 (2015).  DC 7522 provides that a 20 percent rating is assignable for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522. 

A medical professional first noted ED in 2004, as a residual of the Veteran's prostate cancer treatment.  Thereafter, during VA and private treatment visits and VA examinations conducted in April 2009 and February 2013, other medical professionals confirmed its continued existence.  

The Veteran does not claim that his loss of erectile function is accompanied by a deformity of his penis and medical records fail to mention such a deformity.  On VA examination of the penis in April 2009, an examiner specifically noted a normal appearing penis.  On VA examination conducted in February 2013, the Veteran reported no change in his ED and indicated that he was not taking any medication for it.  The examiner did not note any penis deformity and found that the ED caused no functional impairment with regard to employability.  

In the absence of a deformity of the penis, the Board may not assign the Veteran a compensable schedular rating for his ED under DC 7522.  

3.  Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left heel spur disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Additionally, the issue of a TDIU is addressed below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The benefit-of-the-doubt rule has been applied, but the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.  TDIU

The Veteran acknowledges being in receipt of a combined 100 percent schedular rating from April 15, 2010.  He claims that, prior to that time, his service-connected disabilities rendered him unemployable such that he should have been granted a TDIU.  

Indeed, available medical records establish that, from 2002, the Veteran was quite ill from various conditions, most of which are now service connected.  For instance, he struggled with prostate cancer and nonalcohol-related cirrhosis of the liver, the latter eventually necessitating a liver transplant.  Following the transplant, the Veteran developed diabetes mellitus, type 2.  The Veteran then developed associated renal failure, peripheral neuropathy, hypertension and ED and was placed on the registry for a kidney transplant.  In March 2009, he claimed service connection for multiple conditions, including these, and, despite evidence showing he was quite ill, not working and likely unable to work, in assigning the conditions initial ratings, the RO did not contemplate any TDIU claim as a component thereof.  

A total disability rating may be assigned where the schedular evaluation is less than total (i.e., less than 100 percent) when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The evidence in this case establishes that the Veteran retired as a mechanical engineer in 2001, prior to filing the claims at issue in this appeal.  Allegedly, he retired because he began to notice his health declining and there are medical records in the claims file substantiating this decline.  

Being in receipt of a combined disability rating of 100 percent, albeit effective from April 15, 2010 (90 percent rating in effect at the time the RO initially decided the TDIU claim), the Veteran meets the percentage requirements noted above.  Prior to April 15, 2010, he was service connected for chronic renal failure, rated 60 percent disabling; bilateral hearing loss, then rated 20 percent disabling; status post prostate cancer, rated 20 percent disabling; diabetes mellitus with hypertension, rated 20 percent disabling; tinnitus, rated 10 percent disabling; neuropathy in the right and left LEs, each rated 10 percent disabling; ED, rated 0 percent disabling; and a prostatectomy scar, rated 0 percent disabling.  

One medial professional - a private vocational rehabilitation specialist who conducted a vocational assessment of the Veteran in March 2015 - found these service-connected disabilities sufficient to render the Veteran unemployable, including prior to April 15, 2010, specifically, as of March 2009.  She acknowledged the fact that the Veteran also had PTSD, which was not service connected until April 15, 2010, but found that this disability further impacted the Veteran's employability, prior to April 15, 2010.  

Inasmuch as this opinion establishes that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to April 15, 2010, and findings in the treatment records appear to support this opinion, the criteria for entitlement to a TDIU for that time period are met. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability, including as secondary to herbicide exposure, is reopened and, to this extent only, granted.

A higher initial rating for bilateral hearing loss, evaluated as 20 percent disabling prior to April 15, 2010, and as 50 percent disabling from April 15, 2010, is denied.

A compensable rating for ED is denied.

A TDIU, prior to April 15, 2010, is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for varices of the throat, including as secondary to service-connected hypertension, and a back disability, including as secondary to herbicide exposure, whether new and material evidence has been received to reopen a claim of entitlement to service connection for cirrhosis of the liver, including as secondary to herbicide exposure, entitlement to higher initial ratings for chronic renal failure, PTSD, neuropathy of both LEs, and entitlement to an increased rating for diabetes mellitus, type 2, with hypertension, but additional action is necessary before the Board can proceed in adjudicating these claims.  

First, during his October 2014 hearing, the Veteran identified treatment he had received or was scheduled to receive for his back, lower extremities, feet, heart and fatigue, the records of which do not appear to be included in his electronic files.  In fact, the most recent treatment records in the electronic files are dated in 2012.  Treatment providers or facilities the Veteran mentioned included: Fort Campbell, Kentucky, where the Veteran reportedly received treatment for a back injury; Henry General, a facility in Stockbridge, Georgia, where the Veteran reportedly received back treatment shortly after discharge from service; Dr. Price, a foot doctor who the Veteran had seen within a few months of his hearing; Dr. Kim, who evaluated the Veteran's heart; Dr. Pami, who evaluated the Veteran's sleeping difficulties; and Dr. Rogo, who recently became one of the Veteran's doctors.  As records of this treatment are pertinent to some of the claims being remanded, they must be secured on remand.  

Second, during the course of this appeal, most recently in February 2013, the AOJ assisted the Veteran by affording him VA examinations, including in support of his claims for service connection for a back disorder and higher/increased ratings for renal failure, PTSD and diabetes mellitus.  The reports of these examinations, however, are inadequate to decide these claims.  During his October 2014 hearing, the Veteran described an in-service back injury, which he believed resulted in the development of this back disorder.  The VA examiner did not contemplate the reported details of this injury in offering a nexus opinion.  During the same hearing and in his May 2015 Board Brief, he claimed his renal condition, PTSD and diabetes had worsened.  Additional examinations are thus needed.

Additional examinations are also needed in support of the remaining claims on remand.  As the Veteran testified during his October 2014 hearing, VA never afforded him a VA examination of his bilateral peripheral neuropathy, instead characterizing it as mild in the rating decision granting service connection for that condition.  According to the Veteran, this condition is now so severe, he has no feeling in his feet.  VA also never elicited a medical opinion regarding whether the varices in the Veteran's throat are related to his hypertension (treatment records correlate the varices with heart issues) and whether his cirrhosis, known to be unrelated to alcohol, is linked to his presumed exposure to Agent Orange while serving in Vietnam.  Such opinions are necessary to respond to the Veteran's assertions in this case.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran for more specific information regarding all treatment he has received for the conditions at issue in this remand.  Specifically ask him to identify the dates (month and year) of all alleged treatment, including his in-service hospitalization at Fort Campbell, Kentucky, for a back injury, his back treatment at Henry General of Stockbridge, Georgia, shortly after discharge from service, all visits with Drs. Price, Kim, Pami and Rogo, and all other VA and private visits dated since 2012.    

2.  Once the Veteran responds and all necessary authorizations have been secured, obtain and associate with the claims file all records of pertinent treatment, including from Fort Campbell, Kentucky, Henry General, Drs. Price, Kim, Pami, and Dr. Rogo, and all other providers who rendered care since 2012.  
3.  Afford the Veteran a VA examination of his back, cirrhosis and varices in the throat for the purpose of determining whether these conditions are related to his active service or a service-connected disability.  Ask the examiner to do the following:
a.  Review the claims file, including any newly submitted information obtained pursuant to this remand, the Veteran's and his spouse's October 2014 hearing testimony, and all service and post-service treatment records.  

b.  Indicate in writing in the report that the review included this pertinent information. 

c.  Record in detail the Veteran's reported history of back problems, varices in his throat, and cirrhosis.  

d.  Accepting as competent the Veteran's reports of lay-observable in-service back symptoms stemming from a parachuting training incident (see hearing testimony), offer an opinion regarding whether any current back disability is at least as likely as not related to the Veteran's service, including the reported injury and symptoms.

e.  Acknowledging post-service treatment records discussing the Veteran's heart in conjunction with the varices in his throat, offer an opinion as to whether the varices are proximately due to, the result of, or aggravated by, his service-connected hypertension.   

f.  Offer an opinion as to whether the Veteran's cirrhosis of the liver (not alcohol related) is at least as likely as not linked to his service, including his presumed exposure to Agent Orange while serving two tours in Vietnam.  

g.  Provide detailed rationale with references to the record and citations to medical literature, for each opinion expressed.  

h.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion. 

4.  Afford the Veteran a VA examination of his diabetes and diabetes-related conditions (renal failure, peripheral neuropathy of both LEs, and hypertension) for the purpose of determining the severity thereof.  Ask the examiner to do the following:

a.  Review the claims file, including any newly submitted information obtained pursuant to this remand, the Veteran's and his spouse's October 2014 hearing testimony, and post-service treatment records dated since 2009.  

b.  Indicate in writing in the report that the review included this pertinent information. 

c.  Record in detail the Veteran's reported history of diabetes-related symptoms.  
d.  Determine the severity of the diabetes and each related condition individually. 

e.  Provide rationale for each opinion expressed.  

5.  Afford the Veteran a VA examination of his PTSD for the purpose of determining the severity thereof.  Ask the examiner to do the following:

a.  Review the claims file, including any newly submitted information obtained pursuant to this remand, the Veteran's and his spouse's October 2014 hearing testimony, and post-service treatment records dated since 2009.  

b.  Indicate in writing in the report that the review included this pertinent information. 

c.  Record in detail the Veteran's reported history of PTSD symptoms.  

d.  Determine the severity of the PTSD. 

e.  Provide rationale for the opinion.

6.  Review the examination reports to ensure they comply with the above instructions.  If any is deficient, return it to the examiner for correction.

7.  Readjudicate these claims based on all of the evidence of record.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Cynthia M. Bruce
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


